Citation Nr: 1533722	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  12-13 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disorder, to include as secondary to service-connected traumatic arthritis of the right knee.

2.  Entitlement to an increased rating for traumatic arthritis of the right knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to July 1967 and from August 1967 to January 1973.  He had additional service in the National Guard, Army Reserves, and Navy Reserves from May 1973 to November 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that rating decision, the RO denied an increased rating for traumatic arthritis of the right knee and continued the assigned 10 percent evaluation.  In addition, the RO determined that new and material evidence had not been submitted to reopen the claim for service connection for a left knee disorder.

The Board notes that the Veteran's appeal originally included claims of entitlement to service connection for bilateral hearing loss, tinnitus, and insomnia.  However, in May 2012 and July 2013 rating decisions, the RO granted those claims.  The Board finds that the grant of service connection for bilateral hearing loss, tinnitus, and insomnia constitute full awards of the benefits sought on appeal with respect to those issues.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).

In May 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing has been associated with the record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals documents that are duplicative of the evidence in the VBMS file.

Additionally, the Board acknowledges that the issue of entitlement to an initial compensable evaluation for bilateral hearing loss has been perfected on appeal, but it has not yet been certified to the Board.  The Board's review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on this issue.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

The issues of entitlement to an increased rating for traumatic arthritis of the right knee and entitlement to service connection for a left knee disorder, to include as secondary to the service-connected right knee disability, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an April 1973 rating decision, the RO denied the Veteran's claim of service connection for arthralgia of the left knee.

2.  The Veteran was notified of the April 1973 rating decision and of his appellate rights, but he did not appeal that determination.  There was also no new and material evidence received within one year of that determination. 

3.  The evidence received since the April 1973 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim of service connection for a left knee disorder.




CONCLUSIONS OF LAW

1.  The April 1973 rating decision, which denied service connection for arthralgia of the left knee, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2014). 

2.  The evidence received subsequent to the April 1973 rating decision is new and material, and a claim for service connection for a psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim of service connection for a left knee disorder was considered and denied by the RO in a rating decision dated in April 1973 on the basis that the Veteran did not have any complaints, treatment, or diagnoses pertaining to his left knee during active service.  The Veteran was notified of that decision and of his appellate rights; however, he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  There was also no evidence received within one year of the issuance of the decision.  Therefore, the rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2014).

The evidence of record at that time of the rating decision in April 1973 included the Veteran's service treatment records and a March 1973 VA examination report.  In that decision, the RO noted that the Veteran complained of pain in both of his knees during the VA examination, but there was no evidence of any pathology in the left knee.  The RO also found that there was no evidence of treatment for, complaints of, or a diagnosis of a left knee disorder while on active duty.  

In May 2008, the Veteran requested that his claim of service connection for a left knee disorder be reopened.  

The evidence associated with the claims file subsequent to the April 1973 rating decision includes various statements from the Veteran, private treatment records, VA treatment records, an October 2009 VA examination report, and testimony from the May 2013 DRO hearing and May 2015 Board hearing.  The majority of this evidence is new, in that it was not previously of record and is not cumulative or redundant of the evidence already considered.  With regard to whether the evidence is material, the new evidence includes various private and VA treatment records that include diagnoses of degenerative joint disease of the left knee.  Throughout the appeal period, the Veteran has contended that he injured both of his knees when he fell while jumping from a helicopter during an air assault mission in Vietnam.  During the May 2015 Board hearing, the Veteran testified that his treating private physician indicated that he had bone-on-bone contact in his left knee that was consistent with the blunt force trauma from the original claimed injury.  He also reported that, following the initial injury, he aggravated his left knee performing his duties as a parachutist in the Army Reserve.  In addition, he related that he compensated for his service-connected right knee with his left knee.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for a left knee disorder.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a left knee disorder is reopened.



REMAND

The record indicates that the Veteran has unverified National Guard service.  The Veteran also had periods of service in the Army Reserve and the Navy Reserve.  On remand, the AOJ should verify these periods of service and obtain any available service personnel and service treatment records pertaining to such service, as such records may be relevant to the current appeal.  See 38 U.S.C.A. § 5103A(a)-(c).

The Veteran was last provided a VA examination addressing his right knee disability in June 2013, which was over two years ago.  During the May 2015 hearing, the Veteran stated that his disability has continued to worsen since that VA examination.  Specifically, he reported that he had constant pain, weakness, instability, difficulty ascending and descending stairs, stiffness, and swelling of his right knee.  He approximated that he had the sensation of his right knee giving way approximately 70 percent of the times that he ascended or descended stairs.

VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, a VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected right knee disability.

With respect to the claim of service connection for a left knee disorder, the June 2013 VA examiner opined that the Veteran's current left knee disorder was neither related directly related to service nor secondary to his service-connected right knee disability.  However, during the May 2015 Board hearing, the Veteran testified that his private treating physician, Dr. M. (initials used to protect the Veteran's privacy), had indicated that the Veteran's current left knee arthritis was consistent with the blunt force trauma of his claimed original injury from landing on his knees after falling from a helicopter during an air assault mission in Vietnam.  In addition, the Veteran stated that, following the initial injury, his left knee was further aggravated performing parachuting jumps during his Army Reserves service.  On remand, a VA examination and medical opinion would be helpful to determine the nature and etiology of the Veteran's current left knee disorder.



Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right and left knee disorders.  A specific request should be made to obtain private treatment records from Dr. M., as referenced in the May 2015 hearing transcript.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records.

2.  The AOJ should contact the Veteran and all necessary sources to verify his National Guard, Army Reserve, and Navy Reserve service.  The AOJ should also secure all available service personnel and treatment records pertaining to such service.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected traumatic arthritis of the right knee and the nature and etiology of his claimed left knee disorder.   Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

A. The examiner should report all signs and symptoms necessary for rating the Veteran's right knee disability under the rating criteria.  In particular, the examiner should provide the range of motion of the right knee in degrees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether there is any malunion or nonunion of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion). 

B. The Veteran has contended that his current left knee arthritis was caused by trauma from a four foot fall from a helicopter during service.  In addition, he has reported that he aggravated his left knee disorder while performing his duties as a parachutist in the Army Reserves.  He has also claimed that his service-connected right knee disability caused or aggravated his left knee disorder.

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that any current left knee disorder manifested during service or is otherwise causally or etiologically related to his service, to include any injury or parachute jumps therein.  The examiner should also state whether it is at least as likely as not that the Veteran's current left knee disorder was either caused or permanently aggravated by his service-connected traumatic arthritis of the right knee.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examinations, to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014). 

In the event that the Veteran does not report for any scheduled examination, documentation which shows that notice scheduling the examination was sent to the last known address should be associated with the VBMS file.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures. 

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

7.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


